Citation Nr: 1132509	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-05 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a left shoulder strain for the period from May 16, 2005, to January 20, 2010.

2.  Entitlement to an initial evaluation in excess of 20 percent for a left shoulder strain on or after March 1, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  That decision granted service connection for a left shoulder strain and assigned a noncompensable disability rating effective from May 16, 2005.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

The Board remanded the case for further development in December 2009.  The case has since been returned to the Board for appellate review.  

The Board notes that the RO increased the evaluation for the Veteran's left shoulder strain in a December 2006 rating decision to 10 percent effective from May 16, 2005.   In another rating decision dated in January 2011, the evaluation was increased again.  The Veteran was assigned a temporary total disability evaluation based on convalescence effective from January 20, 2010, followed by an evaluation of 20 percent effective from March 1, 2010.  Applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

The Board also observes that the Veteran submitted a statement in March 2011 in which he discussed his right shoulder.  It is unclear as to whether he intended to file a claim for service connection for that disorder.   Nevertheless, that matter is not currently before the Board because it has not been prepared for appellate review.  Accordingly, the issue of service connection for a right shoulder disorder is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In compliance with the Board's December 2009 remand, VA scheduled the Veteran for a medical examination in February 2010.  Unfortunately, this examination occurred less than a month after the Veteran underwent surgery on his left shoulder.  The examiner noted that the Veteran had recently undergone an arthroscopy on his left shoulder and indicated that his arm was still in a sling to limit movement.  The examiner also stated that the Veteran could not complete range of motion testing due to the surgery.  While the additional disability caused by this surgery was contemplated in the assigned temporary total from January 20, 2010, to February 28, 2010, scheduling the Veteran for a VA examination within that time frame frustrated the purpose of the examination, which was to determine the current severity of the Veteran's left shoulder disability.  As such, a new examination is necessary to ascertain the current severity and manifestations of the Veteran's left shoulder strain without the additional restrictions inherent during post-surgical convalescence.  

Additionally, in his March 2011 statement, the Veteran reported having numbness in his left shoulder.  Therefore, the examination should address any associated neurological symptoms.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected left shoulder strain.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

2.  After completing the action in the preceding paragraph, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left shoulder strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected left shoulder disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, to include the range of motion of the left shoulder in degrees.  He or she should also identify the dominant upper extremity.  The examiner should further indicated whether there is ankylosis of the scapulohumeral articulation, malunion of the humerus with a marked or moderate deformity, recurrent dislocation of the scapulohumeral joint, or nonunion or malunion of the clavicle or scapula.

In addition, the examiner should identify any neurological symptoms related to the disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



